      Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF LOUISIANA



 ENERGY INTELLIGENCE GROUP, INC.
 and ENERGY INTELLIGENCE GROUP                     Civil Action No. ____________
 (UK) LIMITED,

        Plaintiffs,

                v.

 INTERNATIONAL-MATEX
 TANK TERMINALS LLC,                               JURY TRIAL DEMANDED

        Defendant.


                      COMPLAINT FOR COPYRIGHT INFRINGEMENT

       Plaintiffs Energy Intelligence Group, Inc. (“EIG”) and Energy Intelligence Group (UK)

Limited (“EIG UK”) (collectively, “Plaintiffs”), by and through their undersigned counsel, allege

the following as and for their complaint against Defendant, International-Matex Tank Terminals

LLC (“Defendant”):

                                       INTRODUCTION

1.     Plaintiffs bring this action against Defendant under the Copyright Act of 1976, 17 U.S.C.

§§ 101 et seq. (the “Copyright Act”) for willful infringement of Plaintiffs’ registered copyrights.

                                         THE PARTIES

2.     Plaintiff EIG is a Delaware corporation with its principal place of business located at 270

Madison Avenue, Suite 302, New York, New York 10016.

3.     Plaintiff EIG UK is a United Kingdom limited company with its principal place of

business located at Interpark House, 7 Down Street, London, W1J 7AJ United Kingdom.
          Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 2 of 23



4.        Upon information and belief, Defendant International-Matex Tank Terminals LLC is a

Delaware limited liability company with its headquarters located at 400 Poydras Street, Suite

3000, New Orleans, LA 70130.

                                  JURISDICTION AND VENUE

5.        This Court has jurisdiction over causes of action alleging copyright infringement

pursuant to Sections 501, et seq. of the Copyright Act. Additionally, the Court has federal

question subject matter jurisdiction under 28 U.S.C. § 1331 because the federal courts are vested

with exclusive jurisdiction in copyright cases. 28 U.S.C. § 1338(a).

6.        This Court has personal jurisdiction over Defendant because, upon information and

belief, Defendant is registered to do business and is present and doing business in this District

and the acts of copyright infringement alleged herein took place in this District.

7.        Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400(a).

                                    FACTUAL BACKGROUND

     A.      Plaintiffs’ Publications

8.        Plaintiffs, and their predecessors-in-interest, have been engaged in publishing newsletters

and other publications for the highly-specialized global energy industry for nearly seventy years.

In particular, Plaintiffs and their predecessors-in-interest have published the daily newsletter Oil

Daily (“OD”) since 1951. A representative copy of the December 6, 2019 issue of OD is

attached hereto as Exhibit A (the “December 6, 2019 Registered OD Work”).

9.        The audience for Plaintiffs’ publications, including OD, consists of individuals with an

interest in the oil and gas industries, including oil companies, securities brokers and dealers,

consultants, bankers, investors, stock market analysts, traders, commodity analysts, and others




                                                   2
      Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 3 of 23



who follow or work in these industries or sell goods and services to those in or following these

industries.

10.    Plaintiffs’ focus is on providing original, high-quality articles and analysis relating to the

oil and gas industries through OD and their other publications. Plaintiffs have invested

significant time and resources to create their publications, including OD.

11.    Plaintiffs’ publications do not feature or have any advertisements or sponsors in order to

ensure journalistic integrity and objective reporting. Plaintiffs are, therefore, dependent on paid

subscriptions to sustain the viability of their publications.

12.    Plaintiffs maintain an experienced and knowledgeable editorial staff of approximately

sixty (60) reporters, editors, and analysts at seven (7) editorial bureaus located in New York,

Washington, D.C., Houston, London, Moscow, Dubai, and Singapore.

13.    The copyrighted, original content and analysis created by Plaintiffs included in their

publications are valuable copyrighted works and publication assets of Plaintiffs. In addition to

OD, Plaintiffs also publish other original publications, including, but not limited to:

       EI Finance;
       EI New Energy;
       EI New Energy Data Source;
       Energy Compass;
       Energy Intelligence Briefing;
       International Oil Daily;
       Jet Fuel Intelligence;
       LNG Intelligence;
       Natural Gas Week;
       Natural Gas Week Data Source;
       NGW’s Gas Market Reconnaissance;
       Nefte Compass;
       Nefte Compass Data Source;
       Nuclear Intelligence Weekly;
       Oil Market Intelligence;
       Oil Market Intelligence Data Source;
       Petroleum Intelligence Weekly;
       Petroleum Intelligence Weekly Data Source; and

                                                   3
      Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 4 of 23



       World Gas Intelligence Data Source.

14.    Plaintiffs have developed an exemplary reputation for their high journalistic standards

and the reliability of the content of all their publications, including OD.

15.    In order for third parties to regularly benefit from Plaintiffs’ analytical and creative

content contained in OD and Plaintiffs’ other publications, Plaintiffs offer various subscriptions

to interested parties to access the valuable content contained therein.

16.    Interested parties have various subscription options depending on their respective needs.

Subscribers typically obtain OD and Plaintiffs’ other publications by email and/or from

Plaintiffs’ website, which permits password-protected access to archived and/or current issues,

pursuant to a subscription or license agreement. Plaintiffs’ website also provides the individual

articles in Plaintiffs’ publications separately from the publication.

17.    Interested parties that do not maintain a subscription or license agreement may also

purchase individual articles appearing in OD and Plaintiffs’ other publications, as well as

archived articles, by using Plaintiffs’ pay-per-article service. The license fee per article, per

copy, is $9.00 for articles appearing in OD. The total license fee for this pay-per-article service

is the per-article price multiplied by the number of copies of the requested article.

18.    Interested parties that do not maintain a subscription or license agreement may also

purchase individual issues of Plaintiffs’ publications including OD, as well as archived issues,

from Plaintiffs using Plaintiffs’ pay-per-issue service. The license fee per issue, per copy, is

$95.00 for OD. The total license fee for this pay-per-issue service is the per-issue price

multiplied by the number of copies of the requested issue.




                                                  4
           Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 5 of 23




      B.      Plaintiffs’ OD Copyrights

19.        Plaintiffs are the exclusive copyright owners in, and to, numerous original works of

authorship including, without limitation, the issues of the Registered OD Works and the articles

which are contained therein and independently available.

20.        Among other copyright registrations, Plaintiffs are the owners of the following U.S.

Copyright Registrations for the following issues of OD (hereinafter collectively referred to as the

“Registered OD Works”), attached hereto as Exhibit B:

 • No. TX 6-052-513 for Edition 54 covering 21 collective works and the articles contained
   therein published in July 2004;
 • No. TX 6-052-765 for Edition 54 covering 22 collective works and the articles contained
   therein published in August 2004;
 • No. TX 6-052-758 for Edition 54 covering 21 collective works and the articles contained
   therein published in September 2004;
 • No. TX 6-052-761 for Edition 54 covering 21 collective works and the articles contained
   therein published in October 2004;
 • No. TX 6-099-059 for Edition 54 covering 20 collective works and the articles contained
   therein published in November 2004;
 • No. TX 6-099-058 for Edition 54 covering 21 collective works and the articles contained
   therein published in December 2004;
 • No. TX 6-152-002 for Edition 55 covering 20 collective works and the articles contained
   therein published in January 2005;
 • No. TX 6-185-812 for Edition 55 covering 19 collective works and the articles contained
   therein published in February 2005;
 • No. TX 6-167-638 for Edition 55 covering 22 collective works and the articles contained
   therein published in March 2005;
 • No. TX 6-176-605 for Edition 55 covering 21 collective works and the articles contained
   therein published in April 2005;
 • No. TX 6-172-297 for Edition 55 covering 21 collective works and the articles contained
   therein published in May 2005;
 • No. TX 6-206-684 for Edition 55 covering 22 collective works and the articles contained
   therein published in June 2005;



                                                   5
     Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 6 of 23



• No. TX 6-206-680 for Edition 55 covering 20 collective works and the articles contained
  therein published in July 2005;
• No. TX 6-226-396 for Edition 55 covering 23 collective works and the articles contained
  therein published in August 2005;
• No. TX 6-226-407 for Edition 55 covering 21 collective works and the articles contained
  therein published in September 2005;
• No. TX 6-257-042 for Edition 55 covering 21 collective works and the articles contained
  therein published in October 2005;
• No. TX 6-267-191 for Edition 55 covering 20 collective works and the articles contained
  therein published in November 2005;
• No. TX 6-340-912 for Edition 55 covering 21 collective works and the articles contained
  therein published in December 2005;
• No. TX 6-286-047 for Edition 56 covering 20 collective works and the articles contained
  therein published in January 2006;
• No. TX 6-340-550 for Edition 56 covering 19 collective works and the articles contained
  therein published in February 2006;
• No. TX 6-337-677 for Edition 56 covering 23 collective works and the articles contained
  therein published in March 2006;
• No. TX 6-782-058 for Edition 56 covering 19 collective works and the articles contained
  therein published in April 2006;
• No. TX 6-425-046 for Edition 56 covering 22 collective works and the articles contained
  therein published in May 2006;
• No. TX 6-425-037 for Edition 56 covering 22 collective works and the articles contained
  therein published in June 2006;
• No. TX 6-431-332 for Edition 56 covering 19 collective works and the articles contained
  therein published in July 2006;
• No. TX 6-431-344 for Edition 56 covering 23 collective works and the articles contained
  therein published in August 2006;
• No. TX 6-456-925 for Edition 56 covering 20 collective works and the articles contained
  therein published in September 2006;
• No. TX 6-508-701 for Edition 56 covering 22 collective works and the articles contained
  therein published in October 2006;
• No. TX 6-505-161 for Edition 56 covering 20 collective works and the articles contained
  therein published in November 2006;
• No. TX 6-508-675 for Edition 56 covering 20 collective works and the articles contained
  therein published in December 2006;
• No. TX 6-550-424 for Edition 57 covering 21 collective works and the articles contained
  therein published in January 2007;


                                              6
     Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 7 of 23



• No. TX 6-550-616 for Edition 57 covering 19 collective works and the articles contained
  therein published in February 2007;
• No. TX 6-550-614 for Edition 57 covering 22 collective works and the articles contained
  therein published in March 2007;
• No. TX 6-587-006 for Edition 57 covering 20 collective works and the articles contained
  therein published in April 2007;
• No. TX 6-564-745 for Edition 57 covering 22 collective works and the articles contained
  therein published in May 2007;
• No. TX 6-626-689 for Edition 57 covering 21 collective works and the articles contained
  therein published in June 2007;
• No. TX 6-626-690 for Edition 57 covering 21 collective works and the articles contained
  therein published in July 2007;
• No. TX 6-626-278 for Edition 57 covering 23 collective works and the articles contained
  therein published in August 2007;
• No. TX 6-626-280 for Edition 57 covering 19 collective works and the articles contained
  therein published in September 2007;
• No. TX 6-648-210 for Edition 57 covering 23 collective works and the articles contained
  therein published in October 2007;
• No. TX 6-645-633 for Edition 57 covering 20 collective works and the articles contained
  therein published in November 2007;
• No. TX 6-645-632 for Edition 57 covering 20 collective works and the articles contained
  therein published in December 2007;
• No. TX 6-646-218 for Edition 58 covering 21 collective works and the articles contained
  therein published in January 2008;
• No. TX 6-648-381 for Edition 58 covering 20 collective works and the articles contained
  therein published in February 2008;
• No. TX 6-648-380 for Edition 58 covering 20 collective works and the articles contained
  therein published in March 2008;
• No. TX 6-647-038 for Edition 58 covering 22 collective works and the articles contained
  therein published in April 2008;
• No. TX 6-647-107 for Edition 58 covering 21 collective works and the articles contained
  therein published in May 2008;
• No. TX 6-648-007 for Edition 58 covering 21 collective works and the articles contained
  therein published in June 2008;
• No. TX 6-662-761 for Edition 58 covering 22 collective works and the articles contained
  therein published in July 2008;
• No. TX 6-665-575 for Volume 58 covering 21 collective works and the articles contained therein
  published in August 2008;


                                              7
     Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 8 of 23



• No. TX 6-680-142 for Volume 58 covering 21 collective works and the articles contained therein
  published in September 2008;
• No. TX 6-662-749 for Volume 58 covering 23 collective works and the articles contained therein
  published in October 2008;
• No. TX 6-664-308 for Volume 58 covering 18 collective works and the articles contained therein
  published in November 2008;
• No. TX 6-664-309 for Volume 58 covering 22 collective works and the articles contained therein
  published in December 2008;
• No. TX 6-647-241 for Volume 59 covering 20 collective works and the articles contained therein
  published in January 2009;
• No. TX 6-631-529 for Volume 59 covering 19 collective works and the articles contained therein
  published in February 2009;
• No. TX 6-647-244 for Volume 59 covering 22 collective works and the articles contained therein
  published in March 2009;
• No. TX 6-665-630 for Volume 59 covering 21 collective works and the articles contained therein
  published in April 2009;
• No. TX 6-631-518 for Volume 59 covering 20 collective works and the articles contained therein
  published in May 2009;
• No. TX 6-631-525 for Volume 59 covering 22 collective works and the articles contained therein
  published in June 2009;
• No. TX 6-685-271 for Volume 59 covering 22 collective works and the articles contained therein
  published in July 2009;
• No. TX 6-684-118 for Volume 59 covering 21 collective works and the articles contained therein
  published in August 2009;
• No. TX 6-701-938 for Volume 59 covering 21 collective works and the articles contained therein
  published in September 2009;
• No. TX 6-701-939 for Volume 59 covering 22 collective works and the articles contained therein
  published in October 2009;
• No. TX 6-702-127 for Volume 59 covering 21 collective works and the articles contained therein
  published in November 2009;
• No. TX 6-702-124 for Volume 59 covering 22 collective works and the articles contained therein
  published in December 2009;
• No. TX 6-701-924 for Volume 60 covering 20 collective works and the articles contained therein
  published in January 2010;
• No. TX 6-701-927 for Volume 60 covering 20 collective works and the articles contained therein
  published in February 2010;
• No. TX 6-703-824 for Volume 60 covering 23 collective works and the articles contained therein
  published in March 2010;


                                             8
     Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 9 of 23



• No. TX 6-703-826 for Volume 60 covering 21 collective works and the articles contained therein
  published in April 2010;
• No. TX 6-704-578 for Volume 60 covering 20 collective works and the articles contained therein
  published in May 2010;
• No. TX 6-704-734 for Volume 60 covering 22 collective works and the articles contained therein
  published in June 2010;
• No. TX 6-705-213 for Volume 60 covering 22 collective works and the articles contained therein
  published in July 2010;
• No. TX 6-770-133 for Edition 60 covering 22 collective works and the articles contained therein
  published in August 2010;
• No. TX 6-770-132 for Edition 60 covering 22 collective works and the articles contained therein
  published in September 2010;
• No. TX 6-772-066 for Edition 60 covering 21 collective works and the articles contained therein
  published in October 2010;
• No. TX 6-779-215 for Edition 60 covering 22 collective works and the articles contained therein
  published in November 2010;
• No. TX 6-778-772 for Edition 60 covering 21 collective works and the articles contained therein
  published in December 2010;
• No. TX 6-776-062 for Edition 61 covering 21 collective works and the articles contained therein
  published in January 2011;
• No. TX 6-776-069 for Edition 61 covering 20 collective works and the articles contained therein
  published in February 2011;
• No. TX 6-779-252 for Edition 61 covering 23 collective works and the articles contained therein
  published in March 2011;
• No. TX 6-779-251 for Edition 61 covering 20 collective works and the articles contained therein
  published in April 2011;
• No. TX 6-779-316 for Edition 61 covering 21 collective works and the articles contained therein
  published in May 2011;
• No. TX 6-776-025 for Edition 61 covering 22 collective works and the articles contained therein
  published in June 2011;
• No. TX 6-782-122 for Edition 61 covering 21 collective works and the articles contained therein
  published in July 2011;
• No. TX 6-774-709 for Edition 61 covering 23 collective works and the articles contained therein
  published in August 2011 (works also covered by No. TX 6-576-002);
• No. TX 6-780-004 for Edition 61 covering 22 collective works and the articles contained therein
  published in September 2011;
• No. TX 6-780-005 for Edition 61 covering 21 collective works and the articles contained therein
  published in October 2011;


                                              9
    Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 10 of 23



• No. TX 6-782-123 for Edition 61 covering 22 collective works and the articles contained therein
  published in November 2011;
• No. TX 6-782-124 for Edition 61 covering 12 collective works and the articles contained therein
  published in December 2011;
• No. TX 6-789-069 for Edition 61 covering 9 collective works and the articles contained therein
  published in December 2011;
• No. TX 6-774-708 for Edition 62 covering 21 collective works and the articles contained therein
  published in January 2012;
• No. TX 6-786-171 for Edition 62 covering 21 collective works and the articles contained therein
  published in February 2012;
• No. TX 6-787-504 for Edition 62 covering 22 collective works and the articles contained therein
  published in March 2012 (works also covered by No. TX 6-789-984);
• No. TX 6-787-503 for Edition 62 covering 20 collective works and the articles contained therein
  published in April 2012 (works also covered by No. TX 6-789-728);
• No. TX 6-790-051 for Edition 62 covering 23 collective works and the articles contained therein
  published in May 2012 (works also covered by No. TX 6-788-123);
• No. TX 6-788-122 for Edition 62 covering 21 collective works and the articles contained therein
  published in June 2012;
• No. TX 6-789-191 for Edition 62 covering 22 collective works and the articles contained therein
  published in July 2012;
• No. TX 6-790-253 for Edition 62 covering 23 collective works and the articles contained therein
  published in August 2012 (works also covered by No. TX 6-774-762);
• No. TX 6-790-252 for Edition 62 covering 20 collective works and the articles contained therein
  published in September 2012 (works also covered by No. TX 6-774-760);
• No. TX 6-790-254 for Edition 62 covering 22 collective works and the articles contained therein
  published in October 2012;
• No. TX 6-790-255 for Edition 62 covering 22 collective works and the articles contained therein
  published in November 2012;
• No. TX 7-676-538 for Edition 62 covering 20 collective works and the articles contained therein
  published in December 2012;
• No. TX 7-676-528 for Edition 63 covering 22 collective works and the articles contained therein
  published in January 2013
• No. TX 7-744-517 for Edition 63 covering 20 collective works and the articles contained therein
  published in February 2013;
• No. TX 7-744-541 for Edition 63 covering 20 collective works and the articles contained therein
  published in March 2013;
• No. TX 7-726-260 for Edition 63 covering 22 collective works and the articles contained therein
  published in April 2013;


                                              10
    Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 11 of 23



• No. TX 7-726-259 for Edition 63 covering 23 collective works and the articles contained therein
  published in May 2013;
• No. TX 7-726-232 for Edition 63 covering 20 collective works and the articles contained therein
  published in June 2013;
• No. TX 7-989-393 for Edition 63 covering 23 collective works and the articles contained therein
  published in July 2013;
• No. TX 7-946-126 for Edition 63 covering 22 collective works and the articles contained therein
  published in August 2013;
• No. TX 7-898-912 for Edition 63 covering 21 collective works and the articles contained therein
  published in September 2013;
• No. TX 7-991-979 for Edition 63 covering 23 collective works and the articles contained therein
  published in October 2013;
• No. TX 9-068-878 for Edition 63 covering 21 collective works and the articles contained therein
  published in November 2013;
• No. TX 8-058-300 for Edition 63 covering 21 collective works and the articles contained therein
  published in December 2013;
• No. TX 7-962-816 for Edition 64 covering 22 collective works and the articles contained therein
  published in January 2014;
• No. TX 7-990-336 for Edition 64 covering 20 collective works and the articles contained therein
  published in February 2014;
• No. TX 7-993-575 for Edition 64 covering 21 collective works and the articles contained therein
  published in March 2014;
• No. TX 7-934-103 for Edition 64 covering 21 collective works and the articles contained therein
  published in April 2014;
• No. TX 7-966-215 for Edition 64 covering 21 collective works and the articles contained therein
  published in May 2014;
• No. TX 7-982-542 for Edition 64 covering 21 collective works and the articles contained therein
  published in June 2014;
• No. TX 8-050-420 for Edition 64 covering 23 collective works and the articles contained therein
  published in July 2014;
• No. TX 8-086-895 for Edition 64 covering 21 collective works and the articles contained therein
  published in August 2014;
• No. TX 8-029-377 for Edition 64 covering 22 collective works and the articles contained therein
  published in September 2014
• No. TX 8-110-455 for Edition 64 covering 23 collective works and the articles contained therein
  published in October 2014;
• No. TX 8-060-210 for Edition 64 covering 20 collective works and the articles contained therein
  published in November 2014;


                                             11
    Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 12 of 23



• No. TX 8-109-803 for Edition 64 covering 22 collective works and the articles contained therein
  published in December 2014;
• No. TX 8-051-089 for Edition 65 covering 21 collective works and the articles contained therein
  published in January 2015;
• No. TX 8-178-073 for Edition 65 covering 21 collective works and the articles contained therein
  published in February 2015;
• No. TX 8-178-063 for Edition 65 covering 23 collective works and the articles contained therein
  published in March 2015;
• No. TX 8-149-237 for Edition 65 covering 21 collective works and the articles contained therein
  published in April 2015;
• No. TX 8-180-407 for Edition 64 covering 20 collective works and the articles contained therein
  published in May 2015;
• No. TX 8-205-565 for Edition 65 covering 22 collective works and the articles contained therein
  published in June 2015;
• No. TX 8-205-582 for Edition 65 covering 23 collective works and the articles contained therein
  published in July 2015;
• No. TX 8-236-144 for Edition 65 covering 21 collective works and the articles contained therein
  published in August 2015;
• No. TX 8-235-733 for Edition 65 covering 22 collective works and the articles contained therein
  published in September 2015;
• No. TX 8-256-329 for Edition 65 covering 23 collective works and the articles contained therein
  published in October 2015;
• No. TX 8-479-656 for Edition 65 covering 21 collective works and the articles contained therein
  published in November 2015;
• No. TX 8-258-814 for Edition 65 covering 22 collective works and the articles contained therein
  published in December 2015;
• No. TX 8-262-868 for Edition 66 covering 20 collective works and the articles contained therein
  published in January 2016;
• No. TX 8-263-911 for Edition 66 covering 21 collective works and the articles contained therein
  published in February 2016;
• No. TX 8-274-102 for Edition 66 covering 22 collective works and the articles contained therein
  published in March 2016;
• No. TX 8-323-668 for Edition 66 covering 21 collective works and the articles contained therein
  published in April 2016;
• No. TX 8-412-812 for Edition 66 covering 21 collective works and the articles contained therein
  published in May 2016;
• No. TX 8-285-267 for Edition 66 covering 22 collective works and the articles contained therein
  published in June 2016;


                                             12
    Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 13 of 23



• No. TX 9-330-442 for Edition 66 covering 21 collective works and the articles contained therein
  published in July 2016;
• No. TX 8-315-318 for Edition 66 covering 23 collective works and the articles contained therein
  published in August 2016;
• No. TX 8-334-804 for Edition 66 covering 22 collective works and the articles contained therein
  published in September 2016;
• No. TX 8-397-635 for Edition 66 covering 21 collective works and the articles contained therein
  published in October 2016;
• No. TX 8-397-583 for Edition 66 covering 22 collective works and the articles contained therein
  published in November 2016;
• No. TX 8-397-541 for Edition 66 covering 21 collective works and the articles contained therein
  published in December 2016;
• No. TX 8-360-266 for Edition 67 covering 21 collective works and the articles contained therein
  published in January 2017;
• No. TX 8-380-664 for Edition 67 covering 20 collective works and the articles contained therein
  published in February 2017;
• No. TX 8-440-678 for Edition 67 covering 23 collective works and the articles contained therein
  published in March 2017;
• No. TX 8-481-672 for Edition 67 covering 19 collective works and the articles contained therein
  published in April 2017;
• No. TX 8-483-753 for Edition 67 covering 22 collective works and the articles contained therein
  published in May 2017;
• No. TX 8-432-555 for Edition 67 covering 22 collective works and the articles contained therein
  published in June 2017;
• No. TX 8-481-877 for Edition 67 covering 21 collective works and the articles contained therein
  published in July 2017;
• No. TX 8-482-019 for Edition 67 covering 23 collective works and the articles contained therein
  published in August 2017;
• No. TX 8-482-009 for Edition 67 covering 21 collective works and the articles contained therein
  published in September 2017;
• No. TX 8-500-612 for Edition 67 covering 22 collective works and the articles contained therein
  published in October 2017;
• No. TX 8-532-290 for Edition 67 covering 22 collective works and the articles contained therein
  published in November 2017;
• No. TX 8-705-551 for Edition 67 covering 20 collective works and the articles contained therein
  published in December 2017;
• No. TX 8-686-686 for Edition 68 covering 22 collective works and the articles contained therein
  published in January 2018;


                                             13
    Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 14 of 23



• No. TX 8-686-594 for Edition 68 covering 20 collective works and the articles contained therein
  published in February 2018;
• No. TX 8-686-782 for Edition 68 covering 21 collective works and the articles contained therein
  published in March 2018;
• No. TX 8-686-656 for Edition 68 covering 21 collective works and the articles contained therein
  published in April 2018;
• No. TX 8-587-433 for Edition 68 covering 22 collective works and the articles contained therein
  published in May 2018;
• No. TX 8-722-859 for Edition 68 covering 21 collective works and the articles contained therein
  published in June 2018;
• No. TX 8-686-674 for Edition 68 covering 22 collective works and the articles contained therein
  published in July 2018;
• No. TX 8-686-742 for Edition 68 covering 20 collective works and the articles contained therein
   published in August 2018;
• No. TX 8-721-864 for Edition 68 covering 20 collective works and the articles contained therein
   published in September 2018;
 • No. TX 8-721-854 for Edition 68 covering 23 collective works and the articles contained therein
    published in October 2018;
 • No. TX 8-721-874 for Edition 68 covering 22 collective works and the articles contained therein
    published in November 2018.
• No. TX 8-699-215 for Edition 68 covering 20 collective works and the articles contained therein
   published in December 2018;
• No. TX 8-699-210 for Edition 69 covering 22 collective works and the articles contained therein
   published in January 2019;
• No. TX 8-699-204 for Edition 69 covering 20 collective works and the articles contained therein
   published in February 2019; and
• No. TX 8-705-507 for Edition 69 covering 21 collective works and the articles contained therein
   published in March 2019;
• No. TX 8-715-978 for Edition 69 covering 21 collective works and the articles contained therein
   published in April 2019;
• No. TX 8-730-755 for Edition 69 covering 22 collective works and the articles contained therein
   published in May 2019;
• No. TX 8-744-046 for Edition 69 covering 20 collective works and the articles contained therein
   published in June 2019;
• No. TX 8-785-892 for Edition 69 covering 23 collective works and the articles contained therein
   published in July 2019;
• No. TX 8-823-494 for Edition 69 covering 22 collective works and the articles contained therein
   published in August 2019;


                                             14
       Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 15 of 23



 • No. TX 8-824-830 for Edition 69 covering 21 collective works and the articles contained therein
    published in September 2019;
 • No. TX 8-825-266 for Edition 69 covering 23 collective works and the articles contained therein
    published in October 2019;
 • No. TX-8-824-944 for Edition 69 covering 21 collective works and the articles contained therein
    published in November 2019;
 • No. TX 8-833-189 for Edition 69 covering 21 collective works and the articles contained therein
    published in December 2019;
 • No. TX 8-848-077 for Edition 70 covering 22 collective works and the articles contained therein
    published in January 2020;
 • No. TX 8-848-071 for Edition 70 covering 20 collective works and the articles contained therein
    published in February 2020; and
 • No. TX ------------ for Edition 70 covering 22 collective works and the articles contained therein
    published in March 2020.

      C.      The Oil Daily Copyright Notices

21.        Plaintiffs have complied with the laws pertinent to providing notice of Plaintiffs’

copyrights in, and to, OD and their other publications. Specifically, Plaintiffs provide copyright

notices and warnings on their website, e-mails, articles and publications, including OD, so that

third parties are aware of Plaintiffs’ rights in their publications and works of original authorship

(the “Copyright Notice and Warnings”). As a representative example, the Copyright Notice and

Warnings contained in the e-mail transmitting the December 6, 2019 Registered OD Work state:

           Copyright © 2019 Energy Intelligence Group, Inc. All rights reserved.

           Reproduction or distribution internally or externally in any manner (photostatically,
           electronically, or via facsimile), including by sharing printed copies, or forwarding
           or posting on local- and wide-area networks and intranets, or sharing user name and
           password, is strictly prohibited without appropriate license from Energy
           Intelligence. contact customerservice@energyintel.com for more information.

(Exhibit C).

22.        As an additional representative example, the Copyright Notice and Warnings on the front

cover of the December 6, 2019 Registered OD Work specifically state: “Copyright © 2019



                                                    15
      Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 16 of 23



Energy Intelligence Group. All rights reserved. Unauthorized access or electronic forwarding,

even for internal use, is prohibited.” (Exhibit A at 1).

23.    As a further representative example, Plaintiffs also use the following Copyright Notice

and Warnings in OD:

           Copyright © [Date] by Energy Intelligence Group, Inc. [. . .] All rights
           reserved. Access, distribution and reproduction are subject to the terms and
           conditions of the subscription agreement and/or license with Energy
           Intelligence. Access, distribution, reproduction or electronic forwarding not
           specifically defined and authorized in a valid subscription agreement or
           license with Energy Intelligence is willful copyright infringement. Additional
           copies of individual articles may be obtained using the pay-per-article feature
           offered at www.energyintel.com.

(Exhibit A at 13).

24.    Based on these representative examples of the Copyright Notice and Warnings, Plaintiffs

are in compliance with the copyright notice requirements set forth in the Copyright Act, 17

U.S.C. § 401.

25.    Accordingly, Defendant knew or should have known that the December 6, 2019

Registered OD Work and all other issues of OD received by Defendant and the articles contained

therein were and are protected by U.S. copyright laws.

26.    The copyright notices appearing conspicuously on multiple materials received by

Defendant, including the OD publications, demonstrate Defendant’s actual notice of Plaintiffs’

copyrights in the Registered OD Works received by Defendant and the articles contained therein,

all of which are protected by U.S. copyright laws.

27.    Defendant had constructive knowledge of Plaintiffs’ copyrights in OD based on receiving

the Registered OD Works containing the copyright notices prominently displayed in each of the

Registered OD Works.




                                                 16
       Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 17 of 23



28.        Having complied with the copyright notice requirements set forth in the Copyright Act,

17 U.S.C. § 401, Plaintiffs have provided Defendant with complete and proper notice of

Plaintiffs’ copyrights in the Registered OD Works.

      D.      Defendant’s OD Subscription History

29.        From August 22, 2000 through the present, Defendant has maintained a subscription for a

single copy of OD and the articles therein, delivered as an attachment to an email.

30.        Since July 6, 2004 through the present, the individual designated to receive Defendant’s

single copy of OD has been Richard Courtney, who, upon information and belief, is Defendant’s

Chief Executive Officer.

31.        On February 24, 2020, Defendant most recently renewed its subscription for Mr.

Courtney to receive a single copy of OD via email delivery for a one-year period, which will

expire on March 6, 2021.

32.        From 2000 through the present, Plaintiffs have transmitted to Defendant invoices and/or

subscription agreements on an annual basis for the renewal of Defendant’s subscription for a

single-copy of OD (the “OD Agreements”). By way of example, the invoice and subscription

agreement for Defendant’s single-copy subscription to OD, which was in effect on December 6,

2019 (the “2019-2020 OD Agreement”), specifically states that:

           By payment of this invoice and/or use of the EIG Services, you hereby
           acknowledge receipt, review and acceptance of Energy Intelligence’s terms and
           conditions shown on the reverse side of this invoice.

A copy of the invoice and subscription agreement are annexed hereto as Exhibit D.

33.        The 2019-2020 OD Agreement further states in part that:

           [a]ll unauthorized reproductions, or disseminations or other uses of material
           contained in the EIG Services shall be deemed willful infringement of EIG’s
           copyright and/or other proprietary and intellectual property rights.



                                                   17
       Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 18 of 23



34.        Defendant has accepted the terms of the OD Agreements as well as the subscription

services provided by Plaintiffs under the OD Agreements.

      E.      Defendant’s Infringement of Plaintiffs’ Copyrighted Works

35.        Plaintiffs have analyzed data reflecting Defendant’s activity on the servers of the third-

party email delivery service (the “Delivery Service”) that delivers OD to Defendant. Although

neither Plaintiffs nor the Delivery Service have ever accessed Defendant’s servers or computer

systems, various employees of Defendant have downloaded certain information and images

contained in the cover email provided with each issue of OD from the Delivery Service’s servers.

36.        This data indicates that the emails delivering OD were opened multiple times each day,

using multiple unique devices. Upon information and belief, Defendant has been copying and

distributing copies of the Registered OD Works to employees of Defendant.

37.        Upon information and belief, the email delivering the December 6, 2019 Registered OD

Work to Richard Courtney was opened approximately 13 times on 8 unique devices, in

association with multiple copies of OD and demonstrating that Defendant distributed copies of

the December 6, 2019 Registered OD Work to multiple employees of Defendant.

38.        Upon information and belief, between October 1, 2019 and February 24, 2020, the

approximately 107 emails delivering OD to Richard Courtney during that period were opened

855 times on 31 unique devices by various employees of Defendant, further demonstrating

Defendant’s copying and distribution of the Registered OD Works to employees of Defendant.

39.        Upon information and belief, the unlawful copying and distribution of the Registered OD

Works began as least as early as July 2004, and has continued through to the present.




                                                    18
        Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 19 of 23



40.      Upon information and belief, Defendant’s email servers, servers, and computer systems

are highly secure and only those individuals or entities that Defendant designates may access

them.

41.      Upon information and belief, Defendant’s email servers, servers, and computer systems

cannot be accessed by the general public or by Plaintiffs.

42.      Upon information and belief, despite notice of the numerous Copyright Notice and

Warnings against reproduction and copying and the terms and conditions of Defendant’s

subscriptions to OD, Defendant has been making copies of the Registered OD Works, and the

articles contained therein, and forwarding or otherwise distributing the same, all in violation of

Plaintiffs’ copyrights in the Registered OD Works.

43.      Plaintiffs have never authorized Defendant to copy, transmit, or distribute the Registered

OD Works in a manner exceeding the scope of their subscription licenses.

44.      Upon information and belief, Defendant actively and willfully infringed Plaintiffs’

registered copyrighted works, and concealed its regular and systematic copying and forwarding

of the Registered OD Works, and the articles contained therein, from Plaintiffs.

45.      By unlawfully copying, transmitting and distributing the Registered OD Works,

Defendant has, and is, violating Plaintiffs’ exclusive rights to reproduce and distribute the

Registered OD Works.

46.      Upon information and belief, Defendant’s acts of copying and distributing the Registered

OD Works constitute willful infringement of Plaintiffs’ Registered OD Works.

                                           COUNT ONE

                  (INFRINGEMENT OF THE REGISTERED OD WORKS)




                                                 19
      Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 20 of 23



47.       Plaintiffs repeat and reallege the allegations of Paragraphs 1–46 as though fully set forth

herein.

48.       The Registered OD Works are highly original and contain creative expression and

independent analysis. The individual works comprising the Registered OD Works are original

works copyrightable under 17 U.S.C. § 102(a).

49.       Plaintiffs owns all right, title, and interest in and to the Registered OD Works and are the

owners of valid copyright registrations for the Registered OD Works. See Exhibit B.

50.       As the owner of the Registered OD Works, Plaintiffs have the exclusive right to

reproduce the Registered OD Works and distribute copies of the Registered OD Works pursuant

to Section 106 of the Copyright Act, 17 U.S.C. § 106.

51.       Copies of the Registered OD Works were made available to and were received by

Defendant pursuant to subscription agreements for a single-copy of OD.

52.       Upon information and belief, Defendant has for years willfully copied and distributed the

Registered OD Works on a consistent and systematic basis, without Plaintiffs’ authorization or

consent, and concealed these activities from Plaintiffs.

53.       Based on the inclusion of the Copyright Notice and Warnings contained in each of

Plaintiffs’ publications, in the language in the subscription agreements, including the Registered

OD Works, in the transmittal cover emails delivering the OD publications to Defendant, and on

Plaintiffs’ website, Defendant knew and/or was on notice that the Registered OD Works were

and are protected by the copyright laws, and Defendant is therefore unable to assert a defense of

innocent infringement. See 17 U.S.C. § 401(d).

54.       Defendant’s subscription agreements for a single-copy of OD, and U.S. copyright law,

prohibit copying and distributing of the Registered OD Works. 17 U.S.C. § 501(a).



                                                   20
        Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 21 of 23



55.         Upon information and belief, Defendant willfully infringed the copyrights in the

Registered OD Works by acting with knowledge that its actions constituted infringement, or at

least with reckless disregard of the possibility that the conduct complained about constitutes

infringement.

56.         Defendant’s acts violate Plaintiffs’ exclusive rights under § 106 of the Copyright Act of

1976, 17 U.S.C. § 106, as amended, and constitute willful infringement of Plaintiffs’ copyrights

in the Registered OD Works. Defendant’s past and continuing copying, transmitting, and

distribution of Plaintiffs’ Registered OD Works constitute a willful, deliberate, and ongoing

infringement of Plaintiffs’ copyrights and are causing irreparable harm and damage to Plaintiffs.

57.         Plaintiffs have no adequate remedy at law.



                                             JURY DEMAND

            Plaintiffs hereby demand a jury trial.

                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs demand judgment against Defendant on the foregoing claim as

follows:

      (1)      That Defendant, its directors, officers, agents, subsidiaries, and affiliates, and all

               persons acting by, through, or in concert with any of them, be permanently enjoined

               from infringing any copyrights of Plaintiffs in any manner, and from copying,

               exhibiting, transmitting, displaying, distributing, or preparing derivative works from

               any of the copyrighted material in any past, present, or future issue of OD, including

               the Registered OD Works and the articles contained therein;




                                                     21
     Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 22 of 23



   (2)    That Defendant be required to pay to Plaintiffs such actual damages as it has

          sustained and/or statutory damages as a result of Defendant’s copyright infringement

          pursuant to 17 U.S.C. § 504, which should be increased due to Defendant’s willful

          infringement pursuant to 17 U.S.C. § 504(c)(2);

   (3)    That Defendant be required to account for and disgorge to Plaintiffs all gains, profits,

          and advantages derived from its copyright infringement pursuant to 17 U.S.C. § 504;

   (4)    That the Court issue an Order requiring Defendant to hold harmless and indemnify

          Plaintiffs from any claim(s) raised by any third party who allegedly relied on any of

          Plaintiffs’ publications it received as a result of Defendant’s unauthorized use of the

          Plaintiffs’ copyrighted materials;

   (5)    That the Court enter judgment against Defendant in favor of Plaintiffs’ claims,

          including pre-judgment and post-judgment interest, as allowed by law;

   (6)    That the Court enter judgment against Defendant finding that its unlawful copying,

          transmitting, and distributing of the Registered OD Works and the articles contained

          therein was willful;

   (7)    That Defendant be ordered to pay to Plaintiffs their costs in this action along with

          reasonable attorneys’ fees pursuant to 17 U.S.C. § 505; and

   (8)    That Plaintiffs be granted such other, further, and different relief as the Court deems

          just and proper.

Dated: April 29, 2020                               Respectfully submitted,



                                                    PROVOSTY & GANKENDORFF, L.L.C




                                               22
Case 2:20-cv-01295-SSV-DMD Document 1 Filed 04/29/20 Page 23 of 23



                              By:     /s/ Christophe B. Szapary____
                                      CHRISTOPHE B. SZAPARY
                                       (LA Bar No. 25890)
                                      PROVOSTY & GANKENDORFF, L.L.C.
                                      650 Poydras Street, Suite 2700
                                      New Orleans, LA 70130
                                      Telephone: (504) 410-2795
                                      Facsimile: (504) 410-2796
                                      cszapary@provostylaw.com


                                      POWLEY & GIBSON, P.C.


                       And By:        /s/ Robert L. Powley
                                      Robert L. Powley (Trial Attorney)
                                      (NY Bar No. 367553)
                                      rlpowley@powleygibson.com
                                      James M. Gibson (NY Bar No. 2622629)
                                      jmgibson@powleygibson.com
                                      Suzanna M. M. Morales
                                      smmorales@powleygibson.com
                                      POWLEY & GIBSON, P.C.
                                      60 Hudson Street, Suite 2203
                                      New York, NY 10013
                                      Telephone: (212) 226-5054
                                      Facsimile: (212) 226-5085
                                      (Admission Pro Hac Vice PENDING)

                                      Attorneys for Plaintiffs,
                                      ENERGY INTELLIGENCE GROUP, INC.
                                      and ENERGY INTELLIGENCE GROUP
                                      (UK) LIMITED




                                 23
